DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Entry of Amendments

Claim(s) 2-3, 10-12 and 18 have been amended.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 08/18/2022 with respect to Claim(s) 1-20 have been fully considered but they are not persuasive. 
As to applicant(s) argument of [1] “Applicant notes that Bryant does not disclose, or suggest the Vout of Bryant being a fixed amplitude voltage. Bryant does not disclose, teach, or suggest any feedback control circuit that can maintain a fixed amplitude voltage in response to a variable current signal, and therefore does not disclose, teach, or suggest “maintain a fixed amplitude voltage in response to a variable current signal provided by the oscillator circuit in conjunction with the feedback control circuit” as recited in Claim 1”, the Examiner respectfully disagrees. Claim 1 limitation recites “the position sensing component is configured to: maintain a fixed amplitude voltage”. Claim does not specify structurally which particular element or signal of the device this fixed amplitude voltage applies to. The claim requires an ability to keep amplitude voltage fixed for said element or signal, NOT a particular step/element to always keep the fixed amplitude voltage. Bryant discloses multiple signals within disclosed position sensing device having ability to maintain fixed voltage such as (1) fixed DC voltage of drive signal input DC voltage @ summer 48 in fig. 7; (2) fixed AC voltage amplitude @ connection node between 46, 48 and 56 (col. 4 lines 16-18 :- A master oscillator circuit 46 provides a stable AC voltage to the input of the transformer and, in conjunction with a phase shift circuit 56); (3) Fixed superimposed DC+AC voltage applied at drive coil 24,26 input of variable transformer 12 with a varying AC current (fig. 7); and also, 4) Output signal DC voltage Vout (which is proportional to coil position) can also be maintained fixed voltage by keeping the coil position fixed (as seen in fig. 5). In response to applicant' s argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., applicant' s argument of [2] “a fixed amplitude voltage across the sensing coil 302 is maintained. … the current draw required to maintain a fixed amplitude voltage is linearly proportional to the position of the moveable core 301 with respect to the sensing coil 302. (Emphasis added).”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Bryant teaches broadly claimed limitation of “the position sensing component is configured to: maintain a fixed amplitude voltage”. It is further noted that maintaining fixed voltage across a coil is a well known technique applied in the art as seen in additional pertinent art of North et al. (fig. 3) and Tustin et al. (fig. 1).
Based on the arguments presented above, the Examiner strongly believes Bryant  alone or in combination with others meets the current limitations for Claim(s) 1-20.

For further details see the rejections/objections for Claim(s) 1-20 herein.                                                                                                                                                                                                      
Claim Objections
Claim(s) 8, 18 and 20 are objected to because of the following informalities:  
Claim 8 and 18 recites a limitation “a DC input/DC output”. The Examiner assumes the limitation as “a DC input or a DC output” to restore clarity.
Claim 20 recites a limitation “an ADC”. The Examiner suggests replacing the limitation with “an Analog-to-Digital Converter (ADC)” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 11-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al. (US 5698910; hereinafter Bryant).
Regarding claim 1, Bryant discloses in figure(s) 1-7 a position sensing component comprising: 
a sensing coil (sense coil 28; figs. 1,7); 
a moveable core (core 12; abs. - A core made of a soft magnetic material is supported to be movable, and a permanent magnet is mounted to move with the core) disposed within the sensing coil (28); 

    PNG
    media_image1.png
    770
    454
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    279
    486
    media_image2.png
    Greyscale

an oscillator circuit (oscillator 46 with summing circuit 48, DM 52 and LPF 54; fig. 7); and 
a feedback control circuit (feedback circuit 56, 50, 52, 54; col. 4 lines 35-37 :- feedback loop function linearity) coupled to the oscillator circuit (col. 4 lines 29-38 :- resistor or coil, in the feedback loop function … linearity of operation due to use of a constant frequency oscillator; fig. 7), wherein the position sensing component (clm. 1 – position sensor; fig. 4) is configured to: 
maintain a fixed amplitude voltage (drive signal input dc voltage) in response to a variable current signal (col. 3 lines 60-65 :- a high frequency (.ANG.40 KHz) time-varying (or AC) current is superimposed upon the primary DC drive current and the sum of the currents flows through drive coils 24, 26) provided by the oscillator circuit in conjunction with the feedback control circuit (closed loop servo; col. 4 lines 26-28 :- making V.sub.out suitable for use in a closed loop servo which controls the electrical current supplied to drive coils 24, 26. fig. 7), and generate an oscillator output signal that is linearly proportional to a position (linear Vout vs. core position in fig. 5; col. 4 lines 35-37 :- feedback loop function of inherent linearity of the system; col. 4 lines 11-13 :- induced voltage through the action of the aforementioned transformer is measured to provide an indication of the core position) of the moveable core (12) with respect to the sensing coil (28).

Regarding claim 2, Bryant discloses in figure(s) 1-7 the position sensing component of claim 1, further comprising a health monitoring circuit configured to provide an oscillator status output signal (@56 or Vout; col. 4 lines 15-20 :- master oscillator circuit 46 provides a stable AC voltage to the input of the transformer and, in conjunction with a phase shift circuit 56, enables synchronous demodulation; fig. 7).

Regarding claim 3, Bryant discloses in figure(s) 1-7 the position sensing component of claim 2, wherein the oscillator output is further linearized by passing the oscillator output signal through a linearization circuit (feedback circuit 56, 50, 52, 54; col. 4 lines 35-37 :- feedback loop function linearity).

Regarding claim 4, Bryant discloses in figure(s) 1-7 the position sensing component of claim 3, wherein the linearization circuit comprises a low-pass filter (LPF 54) and an amplifier circuit (amplifier 50). 

Regarding claim 5, Bryant discloses in figure(s) 1-7 the position sensing component of claim 3, wherein the linearization circuit further comprises temperature compensation (col. 4 lines 34-37 :-  thermal variations are easily compensated for by passive compensation components e.g. resistor or coil, in the feedback loop function). 

Regarding claim 8, Bryant discloses in figure(s) 1-7 the position sensing component of claim 1, wherein the position sensing component comprises a DC input/DC output (input DC voltage). 

Regarding claim 11, Bryant discloses in figure(s) 1-7 a method for measuring a position of a moveable core (core 12; abs. - A core made of a soft magnetic material is supported to be movable, and a permanent magnet is mounted to move with the core; figs. 1,7) with respect to a sensing coil (sense coil 28; figs. 1,7) of a position sensing component (apparatus of fig. 7), the method comprising: 
providing, by an oscillator circuit (oscillator 46 with summing circuit 48, DM 52 and LPF 54; fig. 7) in conjunction with a feedback control circuit (feedback circuit 56, 50, 52, 54; col. 4 lines 35-37 :- feedback loop function linearity), a variable current signal (col. 3 lines 60-65 :- a high frequency (.ANG.40 KHz) time-varying (or AC) current is superimposed upon the primary DC drive current and the sum of the currents flows through drive coils 24, 26); 
maintaining, by the sensing coil (28), a fixed amplitude voltage (drive signal input dc voltage) in response to the variable current signal; and 
generating, by the oscillator circuit, an oscillator output signal that is linearly proportional to the position (linear Vout vs. core position in fig. 5; col. 4 lines 35-37 :- feedback loop function of inherent linearity of the system; col. 4 lines 11-13 :- induced voltage through the action of the aforementioned transformer is measured to provide an indication of the core position) of the moveable core (12) with respect to the sensing coil (28).

Regarding claim 12, Bryant discloses in figure(s) 1-7 the method according to claim 11, further comprising: generating, by a health monitoring circuit, an oscillator status output signal (@56 or Vout; col. 4 lines 15-20 :- master oscillator circuit 46 provides a stable AC voltage to the input of the transformer and, in conjunction with a phase shift circuit 56, enables synchronous demodulation; fig. 7).

Regarding claim 13, Bryant discloses in figure(s) 1-7 the method according to claim 11, further comprising: linearizing, by a linearization circuit, the oscillator output signal (feedback circuit 56, 50, 52, 54; col. 4 lines 35-37 :- feedback loop function linearity).

Regarding claim 14, Bryant discloses in figure(s) 1-7 the method according to claim 13, wherein the linearization circuit comprises a low-pass filter (LPF 54) and an amplifier circuit (amplifier 50).

Regarding claim 15, Bryant discloses in figure(s) 1-7 the method according to claim 14, wherein the linearization circuit further comprises temperature compensation (col. 4 lines 34-37 :-  thermal variations are easily compensated for by passive compensation components e.g. resistor or coil, in the feedback loop function).

Regarding claim 18, Bryant discloses in figure(s) 1-7 the method of claim 11, wherein the position sensing component comprises a DC input/DC output (input DC voltage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Fiori et al. (US 9995778).
Regarding claim 6, Bryant teaches in figure(s) 1-7 the position sensing component of claim 1, 
Bryant does not teach explicitly wherein the oscillator circuit comprises a modified Colpitts oscillator.
However, Fiori teaches in figure(s) 1-10 wherein the oscillator circuit comprises a modified Colpitts oscillator (col. 13 line 2 - Colpitts oscillator 5; fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bryant by having wherein the oscillator circuit comprises a modified Colpitts oscillator as taught by Fiori in order to provide "an inductive position or proximity sensor directed to sensors whose function is related to variations in inductance, and whose accuracy is compromised by unwanted variations in various capacitance elements coupled to the sensor which result in errors in the measurement of sensor resonance" (col. 1 lines 11-22).

Regarding claim 16, Bryant teaches in figure(s) 1-7 the method according to claim 11, 
Bryant does not teach explicitly wherein the oscillator circuit comprises a modified Colpitts oscillator.
However, Fiori teaches in figure(s) 1-10 wherein the oscillator circuit comprises a modified Colpitts oscillator (col. 13 line 2 - Colpitts oscillator 5; fig. 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bryant by having wherein the oscillator circuit comprises a modified Colpitts oscillator as taught by Fiori in order to provide "an inductive position or proximity sensor directed to sensors whose function is related to variations in inductance, and whose accuracy is compromised by unwanted variations in various capacitance elements coupled to the sensor which result in errors in the measurement of sensor resonance" (col. 1 lines 11-22).

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Duteil et al. (US 20150286322).
Regarding claim 7, Bryant teaches in figure(s) 1-7 the position sensing component of claim 2, 
Bryant does not teach explicitly wherein the health monitoring circuit comprises a metal-oxide-semiconductor field-effect transistor (MOSFET) switch.
However, Duteil teaches in figure(s) 1-12 wherein the health monitoring circuit comprises a metal-oxide-semiconductor field-effect transistor (MOSFET) switch (para. 231 - a MOSFET type analog switch; fig. 7a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bryant by having wherein the health monitoring circuit comprises a MOSFET switch as taught by Duteil in order to provide "a computer system, to detect the position and/or the orientation of mobile entities to enable the latter to react" (para. 2).

Regarding claim 17, Bryant teaches in figure(s) 1-7 the method according to claim 12, 
Bryant does not teach explicitly wherein the health monitoring circuit comprises a MOSFET switch.
However, Duteil teaches in figure(s) 1-12 wherein the health monitoring circuit comprises a MOSFET switch (para. 231 - a MOSFET type analog switch; fig. 7a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bryant by having wherein the health monitoring circuit comprises a MOSFET switch as taught by Duteil in order to provide "a computer system, to detect the position and/or the orientation of mobile entities to enable the latter to react" (para. 2).

Claim(s) 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant in view of Browning et al. (US 20050031133).
Regarding claim 9, Bryant teaches in figure(s) 1-7 the position sensing component of claim 2, 
Bryant does not teach explicitly wherein the position sensing component is operatively coupled with a controller component, and wherein the oscillator status output signal is transmitted to the controller component.
However, Browning teaches in figure(s) 1-66 wherein the position sensing component is operatively coupled with a controller component (DSP 13202; fig. 60), and wherein the oscillator status output signal (13404) is transmitted to the controller component (13202).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bryant by having wherein the position sensing component is operatively coupled with a controller component, and wherein the oscillator status output signal is transmitted to the controller component as taught by Browning in order to provide "output signal provides control of the apparatus to compensate for one or more of: motor factor; spring factor; back electromotive force; and impedance of a coil in a driver of the controlled apparatus. The signal indicative of position is derived by one or more position indicator techniques such as an infrared LED and PIN diode combination, position dependent capacitance of one portion of the controlled apparatus with respect to another portion of the controlled apparatus, and impedance of a coil in the controlled apparatus" (abstract).

Regarding claim 10, Bryant teaches in figure(s) 1-7 the position sensing component of claim 1, 
Bryant does not teach explicitly wherein the position sensing component comprises an Analog-to-Digital Converter (ADC).
However, Browning teaches in figure(s) 1-66 wherein the position sensing component comprises an Analog-to-Digital Converter (ADC) (para. 341 - analog-to-digital converters (ADC); A4D4 in fig. 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bryant by having wherein the position sensing component comprises an Analog-to-Digital Converter (ADC) as taught by Browning in order to provide "ADC Convert module 11302 samples and converts an analog stream representing the sensor measurement of the position-indicator state variable and the audio source" (para. 365).

Regarding claim 19, Bryant teaches in figure(s) 1-7 the method according to claim 12,
Bryant does not teach explicitly wherein the position sensing component is operatively coupled with a controller component, and wherein the oscillator status output signal is transmitted to the controller component.
However, Browning teaches in figure(s) 1-66 wherein the position sensing component is operatively coupled with a controller component (DSP 13202; fig. 60), and wherein the oscillator status output signal (13404) is transmitted to the controller component (13202).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bryant by having wherein the position sensing component is operatively coupled with a controller component, and wherein the oscillator status output signal is transmitted to the controller component as taught by Browning in order to provide "output signal provides control of the apparatus to compensate for one or more of: motor factor; spring factor; back electromotive force; and impedance of a coil in a driver of the controlled apparatus. The signal indicative of position is derived by one or more position indicator techniques such as an infrared LED and PIN diode combination, position dependent capacitance of one portion of the controlled apparatus with respect to another portion of the controlled apparatus, and impedance of a coil in the controlled apparatus" (abstract).

Regarding claim 20, Bryant teaches in figure(s) 1-7 the method according to claim 11,
Bryant does not teach explicitly wherein the position sensing component comprises an Analog-to-Digital Converter (ADC).
However, Browning teaches in figure(s) 1-66 wherein the position sensing component comprises an Analog-to-Digital Converter (ADC) (para. 341 - analog-to-digital converters (ADC); A4D4 in fig. 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bryant by having wherein the position sensing component comprises an Analog-to-Digital Converter (ADC) as taught by Browning in order to provide "ADC Convert module 11302 samples and converts an analog stream representing the sensor measurement of the position-indicator state variable and the audio source" (para. 365).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868